 
 Exhibit 10.1

THIS NOTE AND THE UNDERLYING SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"). THEY MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO SUCH SECURITIES UNDER THE ACT OR AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.
6% CONVERTIBLE NOTE   

 
US $191,858.25
 
 DUE July 13, 2026
 
Date of Issuance: July 13, 2016

FOR VALUE RECEIVED, SMART SERVER, INC., a Nevada corporation (the "Company"),
hereby unconditionally promises to pay to the order of BERRARD HOLDINGS LIMITED
PARTNERSHIP (the "Holder"), or its permitted assigns, the aggregate principal
sum of ONE HUNDRED NINETY-ONE THOUSAND EIGHT HUNDRED FIFTY-EIGHT AND 25/100
DOLLARS ($191,858.25) (the "Principal Amount"), together with interest on the
unpaid principal balance of this Convertible Note (this "Note") at a rate equal
to six percent (6%) (computed on the basis of the actual number of days elapsed
in a 360-day year) per annum (the "Interest Rate"). Interest shall accrue from
the date hereof and shall continue to accrue on the outstanding principal
balance of this Note until paid in full or converted as provided herein. Except
as expressly provided herein, all payments of principal and interest by the
Company under this Note shall be made in United States dollars in immediately
available funds to the account specified by the Holder.
1.  Definitions. Unless the context otherwise requires, when used herein the
following terms shall have the meanings indicated:
(a) "Affiliate" means, with respect to any person or entity, any person or
entity which directly or indirectly controls, is controlled by or is under
common control with such person or entity, as applicable. As used in this
definition, "control" (including, with correlative meanings, "controlled by" and
"under common control with") shall mean possession, directly or indirectly of
power to direct or cause the direction of management or policies (whether
through ownership of securities or partnership or other ownership interests, by
contract or otherwise).
(b) "Maturity Date" means July 13, 2026.
(c) "Outstanding Balance" means all outstanding principal under the Note and any
accrued and unpaid interest thereon.
(d) "Person" means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.
(e) "Qualified Financing" means an equity financing of at least Five Hundred
Thousand Dollars ($500,000) (excluding the conversion of the Note).
 
1

 
2. Transfer. This Note is transferable and assignable by the Holder to any
Person previously approved, in writing, by the Company; provided, however, that
no approval shall be required in connection with any transfer or assignment of
this Note to an Affiliate of the Holder in compliance with applicable securities
laws. The Company agrees to issue from time to time a replacement Note in the
form hereof to facilitate such approved transfers and assignments. In addition,
after delivery of an indemnity in form and substance reasonably satisfactory to
the Company, the Company also agrees to promptly issue a replacement Note if
this Note is lost, stolen, mutilated or destroyed.
3. Payment of Principal and Interest; Prepayment.  
(a) Interest on this Note shall accrue from the date hereof and shall be
payable, in arrears, on the Maturity Date, unless prepaid pursuant to Section
3(b) below or earlier converted pursuant to Section 4 below.
(b) The Company shall not prepay all or any portion of the principal amount or
accrued but unpaid interest on this Note without the prior written consent of
the Holder.
4. Conversion.  
(a) Qualified Financing. Commencing upon the closing of a Qualified Financing
through the Maturity Date, the Holder shall have the right, at its option, to
convert the Outstanding Balance, in whole and not in part, into fully-paid and
non-assessable shares of the capital stock of the Company being issued in such
Qualified Financing (the "Qualified Financing Securities") at a conversion price
equal to the greater of (i) $0.06 and (ii) fifty percent (50%) of the price per
share at which the Qualified Financing Securities are sold by the Company in the
Qualified Financing (such price per share, the "Conversion Price").
(b) Maturity. In the event that a Qualified Financing has not occurred by the
Maturity Date, the Holder, in its sole option, may elect to (i) have the
Outstanding Balance repaid by the Company in cash; or (ii) as soon as
practicable following the Maturity Date, convert such Outstanding Balance into
equity securities of the Company having substantially the same rights as the
most senior class of stock of the Company outstanding immediately prior to the
Maturity Date or if no class of stock senior to the Company's common stock is
outstanding, into common stock, in each case at the Conversion Price, which
shall be $0.06 if no Qualified Financing has occurred prior to the Maturity
Date.
(c) Pay-off upon Conversion. If the Outstanding Balance is converted in full
pursuant to Section 4(a) or 4(b) above, then such principal and interest shall
be deemed to have been paid in full by the Company on the date of such
conversion.
(d) Conversion Mechanics. In connection with conversion of the Note pursuant to
Sections 4(a) and 4(b) above, the Holder shall surrender the Note, duly endorsed
without recourse, representation or warranty, at the principal office of the
Company. At its expense, the Company shall, as soon as practicable thereafter,
issue and deliver to the Holder at such principal office a certificate or
certificates for the equity securities (bearing such legends as may be
required), together with a check payable to the Holder for any cash amounts
payable as described in subsection (e) below.
(e) No Fractional Shares. No fractional equity securities shall be issued upon
conversion of this Note. In lieu of the Company issuing any fractional equity
securities to the Holder upon the conversion of this Note, the Company shall pay
to the Holder an amount in cash equal to the product obtained by multiplying the
Conversion Price applied to effect such conversion by the fraction of an equity
security not issued pursuant to the previous sentence. Upon conversion of this
Note in full and the payment of the amounts specified in this Note, the Company
shall be released from all of its obligations and liabilities under this Note.
(f) Payment Process. All payments to be made by the Company shall be made
without set-off, recoupment or counterclaim and free and clear of and without
any deduction of any kind for any taxes, levies, fees, deductions, withholdings,
restrictions or conditions of any nature.
 
2

 
5. Adjustments for Certain Structural Events.
(a) Splits and Combinations. If the Company combines its outstanding equity
securities into a smaller number of equity securities, the Conversion Price in
effect immediately before the combination will be proportionately increased, as
of the effective date of the combination, as follows: (i) the number of equity
securities issuable to the Holder hereunder immediately before the effective
date of the combination will be adjusted so that the Holder, if converted on or
after that date, will receive the number of equity securities that the Holder
would have owned and been entitled to receive as a result of the combination had
the Note been converted immediately before that date; and (ii) the Conversion
Price in effect immediately before such adjustment will be adjusted by
multiplying the Conversion Price by a fraction, the numerator of which is the
aggregate number of equity securities issuable to the Holder upon conversion of
this Note immediately before such adjustment, and the denominator of which is
the aggregate number of equity securities issuable to the Holder upon conversion
of this Note immediately thereafter. If the Company subdivides its outstanding
equity securities, the number of equity securities issuable upon conversion
hereunder will be proportionally increased and the Conversion Price in effect
before the subdivision will be proportionately decreased, as of the effective
date of the subdivision, as follows: (A) the number of equity securities
issuable to the Holder upon the conversion of this Note immediately before the
effective date of the subdivision will be adjusted so that the Holder, if
converted on or after that date, will receive the number of equity securities
that the Holder would have owned and been entitled to receive as a result of the
subdivision had the Note been converted immediately before that date; and (B)
the Conversion Price in effect immediately before the adjustment will be
adjusted by multiplying the Conversion Price by a fraction, the numerator of
which is the aggregate number of equity securities issuable to the Holder upon
conversion of this Note immediately before such adjustment, and the denominator
of which is the aggregate number of equity securities issuable to the Holder
upon conversion of this Note immediately thereafter.
(b) Reorganization, Recapitalization, Merger. If there occurs any
reorganization, recapitalization, reclassification, merger, or statutory
conversion to another form of business entity involving the Company in which the
equity securities of the Company are converted into or exchanged for other
securities (other than a transaction covered by Section 5(a), then Lender will
receive upon conversion of this Note, in lieu of the equity securities of the
Company immediately theretofore issuable upon conversion of this Note, for the
aggregate Conversion Price in effect prior thereto, the kind and amount of other
securities receivable upon such reorganization, recapitalization,
reclassification, merger, or statutory conversion to another form of business
entity, by the holders of the number of equity securities of the Company for
which this Note could have been converted immediately prior to such
reorganization, recapitalization, reclassification, merger, or statutory
conversion to another form of business entity.
6. Event of Default.  
The occurrence of any of the following events shall constitute an "Event of
Default" hereunder:
(a) the failure of the Company to make any payment of principal or interest on
this Note when due, whether at maturity, upon acceleration or otherwise;
(b) (i) the Company or a subsidiary of the Company (a "Subsidiary") makes a
determination to discontinue (or does cease to conduct) business, makes an
assignment for the benefit of creditors or admits in writing its inability to
pay its debts generally as they become due; (ii) an order, judgment or decree is
entered adjudicating the Company or a Subsidiary as bankrupt or insolvent; (iii)
any order for relief with respect to the Company or a Subsidiary is entered
under the U.S. Bankruptcy Code or any other applicable bankruptcy or insolvency
law; (iv) the Company or a Subsidiary petitions or applies to any tribunal for
the appointment of a custodian, trustee, receiver or liquidator of the Company
or a Subsidiary or of any substantial part of the assets of the Company or a
Subsidiary commences any proceeding relating to it under any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution or
liquidation law of any jurisdiction; or (v) any such petition or application in
(iv) above is filed, or any such proceeding is commenced, against the Company or
a Subsidiary and either (x) the Company or such Subsidiary by any act indicates
its approval thereof, consents thereto or acquiesces therein or (y) such
petition, application or proceeding is not dismissed within sixty (60) days;
(c) unless waived by the Holder, if the Company fails to observe or perform in
any material respect any of its covenants contained in the Note and such failure
continues for more than thirty (30) days after delivery of written notice
thereof;
 
3

 
(d) unless waived by the Holder, the Company's material breach of any other term
or provision in this Note and such failure continues for more than thirty (30)
days after delivery of written notice thereof; or
(e) the Company's indebtedness for borrowed money is accelerated as a result of
a default or breach under any agreement for such borrowed money, including but
not limited to loan agreements, or material breach under any real property lease
agreements and capital equipment lease agreements, by which the Company is bound
or obligated, which breach is not cured by the Company within the applicable
time periods thereof.
Upon the occurrence of any Event of Default, the Outstanding Balance under this
Note shall become immediately due and payable upon election of the Holder. Upon
the occurrence of any Event of Default, the Holder may, in addition to declaring
all amounts due hereunder to be immediately due and payable, pursue any
available remedy, whether at law or in equity, including, without limitation,
exercising its rights under this Note. If an Event of Default occurs, the
Company shall pay to the Holder the reasonable attorneys' fees and disbursement
and all other reasonable out-of-pocket costs incurred by the Holder in order to
collect amounts due and owing under this Note or otherwise to enforce the
Holder's rights and remedies hereunder.
7. Amendments in Writing. Any term of this Note may be amended, modified
(including, without limitation, any extension of the Maturity Date, to change
the conversion price or to cause the Note to be prepayable) or waived upon the
written consent of the Company and the Holder. No such waiver or consent in any
one instance shall be construed to be a continuing waiver or a waiver in any
other instance unless it expressly so provides.
8. No Rights as a Stockholder. This Note does not by itself entitle the Holder
to any voting rights or other rights as a stockholder of the Company. In the
absence of conversion of this Note, no provisions of this Note, and no
enumeration herein of the rights or privileges of the Holder, shall cause the
Holder to be a stockholder of the Company for any purpose.
9. Waivers. The Company hereby forever waives presentment, demand, presentment
for payment, protest, notice of protest, notice of dishonor of this Note and all
other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note.
10. Governing Law; Jurisdiction; Venue. This Note, and all matters arising
directly and indirectly herefrom (the "Covered Matters"), shall be governed in
all respects by the laws of the State of Nevada as such laws are applied to
agreements between parties in the State of Nevada. The Company irrevocably
submits to the personal jurisdiction of the courts of the State of Nevada and
the United States District Court located nearest the Company's principal place
of business for the purpose of any suit, action, proceeding or judgment relating
to or arising out of the Covered Matters. Service of process on the Company in
connection with any such suit, action or proceeding may be served on the Company
anywhere in the world by the same methods as are specified for the giving of
notices under this Note. The Company irrevocably consents to the jurisdiction of
any such court in any such suit, action or proceeding and to the laying of venue
in such court. The Company irrevocably waives any objection to the laying of
venue of any such suit, action or proceeding brought in such courts and
irrevocably waives any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum.
11. Notices. All notices and other communications given or made pursuant to this
Note shall be in writing and shall be deemed effectively given (a) upon personal
delivery to the party to be notified; (b) when sent by confirmed electronic mail
or facsimile if sent during normal business hours of the recipient, and if not
so confirmed, then on the next business day; (c) five (5) days after having been
sent by registered or certified mail, return receipt requested, postage prepaid;
or (d) one (1) day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt. All
communications shall be sent to the Holder at the address set forth on the books
and records of the Company or at such other place as may be designated by the
Holder in writing to the Company in accordance with the provisions of this
Section 11, and to the Company at the Company's principal place of business, or
to such e-mail address, facsimile number or address as subsequently modified by
written notice in accordance with the provisions of this Section 11.
12. Successors and Assigns. This note shall be binding upon the successors or
assigns of the Company and shall inure to the benefit of the successors and
permitted assigns of the Holder.
[SIGNATURE PAGE FOLLOWS]
 
 
4

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
 
SMART SERVER, INC.
 
a Nevada corporation

 
 
 
 
 
 
By:  
/s/  Pamela Elliott
 
 
 
Name: Pamela Elliott
 
 
 
Title: President and CEO
 
 
 
 
 
 
Address: 1960 Graegle Lane

 
 
 
Lincoln, CA 95648

 
 
 
 
 
 
 
 
 
 

 
 
 
 
 
 
 
 

 

 
[Signature Page to Convertible Promissory Note]
5
